Citation Nr: 0705693	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  05-18 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland, wherein the RO denied the veteran's 
claim of entitlement to TDIU.

In April 2006, the veteran testified before the undersigned 
at a hearing conducted at the Board.  A copy of the hearing 
transcript has been associated with the claims file. 

In an August 2004 statement to the RO, the veteran raised the 
issue of entitlement to service connection for a "mental 
condition" as secondary to his service-connected "back 
condition."  In May 2004 a VA psychologist opined that the 
veteran had depression that was in part related to his 
vascular condition.  The issue was again raised at the March 
2006 hearing.  This issue has not been adjudicated and is 
referred to the RO for such adjudication.


FINDINGS OF FACT

1.  The veteran has service connected disabilities that are 
of a common etiology and have a combined evaluation of 60 
percent.

2.  The veteran has completed high school and some college.

3.  His employment experience has been in odd jobs, as a 
caterer, and as a floor installer.

4.  His service connected disabilities preclude gainful 
employment consistent with his education and occupational 
experience.


CONCLUSION OF LAW

The criteria for the award of a TDIU have been met.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (West 2002) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that 
the notice and duty to assist provisions of the VCAA do not 
apply to claims that could not be substantiated through such 
notice and assistance).  In view of the Board's favorable 
decision in this appeal, further assistance is unnecessary to 
aid the veteran in substantiating his claim.  

VA will grant a TDIU when the evidence shows that the veteran 
is precluded, by reason of his service-connected 
disabilities, from obtaining or maintaining "substantially 
gainful employment" consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2006).  See also VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The veteran has been awarded service connection for the 
following disabilities:  (1) chronic cervical sprain, 
evaluated as 30 percent disabling; (2) residuals of 
cerebrovascular accident with right upper extremity weakness 
associated with mechanical vertebral artery compression with 
dizziness; (3) residuals of cerebrovascular accident with 
left facial weakness associated with mechanical vertebral 
artery compression with dizziness and mechanical vertebral 
artery compression with dizziness, both evaluated as 10 
percent disabling; and (4) residuals of cerebrovascular 
accident with left upper extremity weakness associated with 
mechanical vertebral artery compression with dizziness.

His combined evaluation is 60 percent, and he meets the 
percentage requirements for TDIU on the basis that all of his 
service connected disabilities are of a common etiology.  
38 C.F.R. § 4.16(a) (2006).

The remaining question is whether his service connected 
disabilities preclude gainful employment for which his 
education and occupational experience would otherwise qualify 
him.

The record shows that the veteran completed high school and 
attended a community college from September 1975 to March 
1977.  On VA examination in July 2003, he reported that since 
service he had worked in various odd jobs, and had never had 
long term employment.  At that time he was working part-time 
as a cook for Catholic priests.  He had not worked full time 
since 1991.

At the hearing he and his representative reported that except 
for brief employment in insurance shortly after service, his 
work had involved physical labor.  He testified that he had 
worked in catering and floor covering.  Although he had been 
advised not to drive by physicians he continued to drive to a 
golf course where he earned minimum wage working 10 to 14 
hours per week.

In a statement dated in January 2000, a VA neurologist opined 
that the veteran would be totally disabled through January 
2001.  A July 2005 VA neurology report reflects that the 
veteran had been instructed not to drive after he had a 
syncope episode and was unable to work.  After a brief 
physical evaluation, the examining physician determined that 
the veteran was ineligible for full-time gainful employment 
because of his history of syncope and lightheadedness, which 
was thought to have been possibly related to his history of 
syncope and multiple medications that caused brief 
orthostatic hypotension.  He was to be re-evaluated in three 
months.  A March 2006 VA outpatient treatment report contains 
an opinion that the veteran's ability to work was limited by 
residual weakness, sensory deficits and strokes, which have 
been found to have been related to the service-connected 
cervical spine condition, but that the evaluation could not 
serve the purpose of an examination for disability

Where there is plausible evidence that a veteran is unable to 
follow a substantially gainful occupation and there is no 
affirmative evidence to the contrary, the Board is prohibited 
from denying the claim.  Bowling v. Principi, 15 Vet. App. 1, 
10 (2001).

The medical opinions all support a conclusion the veteran's 
service connected disabilities preclude gainful employment.  
There is no affirmative evidence to the contrary.  While the 
veteran has reported part-time work at a golf course, he is 
apparently doing so against medical advice; moreover, this 
employment is marginal for VA purposes.  38 C.F.R. § 4.16(a) 
(2006).

The Board concludes that the evidence favors the grant of 
TDIU.


ORDER

Entitlement to TDIU is granted.




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


